Citation Nr: 0732374	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  03-33 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including depression and post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for genital herpes.  

3.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1974.  

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The appeals of 
the February 2005 and March 2006 rating decisions were merged 
with that appeal.  


FINDINGS OF FACT

1.  The claims folder does not include a current diagnosis of 
PTSD.  

2.  No symptoms of depression or a psychiatric disorder were 
noted in service.  

3.  The claims folder includes a current diagnosis of genital 
herpes.  

4.  There is evidence of any diagnosis of treatment for 
herpes in service and no competent medical evidence in the 
claims folder which provides a link between the currently 
diagnosed genital herpes and service.  

5.  The veteran's disabilities do not render him unable to 
adequately attend to the needs of daily living without the 
regular assistance of another person.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including depression 
and PTSD, was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2007).  

2.  Genital herpes was not incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

3.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. § 1502(b) and (c) 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in February 2002, November 2004, and January 
2006 the RO satisfied VA's foregoing notice requirements such 
that a reasonable person could be expected to understand what 
was needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims for service connection for a 
psychiatric disorder and aid and attendance.   The Board is 
aware the veteran was granted Social Security benefits 
effective in 1994.  In the present circumstances any records 
held by the Social Security Administration would not be 
relevant to the veteran's current claims.  Those records 
could not provide either evidence of herpes in service, a 
current diagnosis of PTSD or demonstrate a current need for 
aid and attendance.  As such, the Board finds that there is 
no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced as a 
result of the Board's adjudication of his claims.  

Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304 (f)(2007).  

Service medical records do not include any references to 
either treatment or diagnoses of herpes or a psychiatric 
disorder in service.  At service entrance in September 1971 
and at service separation in February 1974 the psychiatric 
and genito-urinary system evaluations found no abnormalities.  

In addition, the VA psychiatric examination in February 2003 
revealed that the veteran's mental disorder did not meet the 
criteria for diagnosis of PTSD.  The diagnoses were 
depressive disorder and polysubstance dependence in sustained 
full remission by history.  

The only reference to herpes in the claims folder appears in 
February 2002 VA treatment records.  They note the veteran 
had received treatment for herpes.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD must be denied as there is not 
current diagnosis.  Although the veteran told a VA Social 
Worked in September 2001 that he had PTSD and depression, no 
medical provider has diagnosed PTSD.  LeShore v. Brown, 
8 Vet.App. 406 (1995).  

Although there is a current diagnosis of depression, there is 
no evidence of any symptoms of depression in service.  The 
veteran on his Report of Medical History in February 1974 
denied any symptoms of depression or nervous trouble of any 
sort.  In addition, there is no competent medical evidence 
which links the veteran's currently diagnosed depression to 
service.  

There is also no record of any treatment or diagnosis of 
herpes in service.  The only documentation of herpes appears 
in 2002 records, a period of more than 25 years after the 
veteran's separation from the service.  

In the absence of a current diagnosis of PTSD and any 
evidence of depression or herpes in service, the veteran's 
claims for service connection must be denied.  

Aid and Attendance

The RO in a March 2006 rating decision granted special 
monthly pension on the basis that the veteran was housebound 
and denied additional benefits based on the need for aid and 
attendance.  

To establish entitlement to special monthly pension based on 
a need for regular aid and attendance, it must be shown that 
the claimant is a patient in a nursing home on account of 
mental or physical incapacity or is helpless or blind or so 
nearly helpless or blind as to need the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b) (West 
2002); 38 C.F.R. § 3.351 (2007).  

There are three alternative criteria that constitute 
helplessness.  Two of the criteria are not applicable to this 
case because the veteran is not legally blind, and he is not 
confined to a nursing home because of mental or physical 
incapacity.  The third criterion directs consideration 
pursuant to section 3.352(a), which provides: The following 
will be accorded consideration in determining the need for 
regular aid and attendance (§ 3.351(c)(3):  inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
. . .  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2007)

A VA examination was conducted in January 2006 to determine 
if the veteran was in need of aid and attendance.  The 
veteran's disabilities included a unilateral inguinal hernia 
and herniorrhaphy, a depressive disorder, hepatitis C, 
chronic bronchitis, viral hepatitis B, hepatitis A, cocaine 
dependence, HIV positive status, chronic obstructive airway 
disease, bronchial asthma, emphysema, an old septal infarct, 
dermatitis and hypothyroidism.  

The veteran came to the examination accompanied by his 
cousin.  He lived alone in his own house.  He required 
company to travel.  He was not hospitalized or bedridden and 
was not using a wheelchair.  The veteran had refractive error 
which was corrected with eyeglasses.  

The veteran was independent and able to take care of his 
daily living needs.  His normal daily routine included doing 
his homework, going to the store, visiting with his family, 
watching television, listening to the radio and going to 
church.  He was active in his house during the day and lived 
alone.  

Examination of his upper and lower extremities revealed 
satisfactory musculoskeletal function, coordination and 
sensory function with normal range of motion.  Although the 
veteran complained of general weakness in his lower 
extremities his coordination was satisfactory and there was 
no evidence of muscular atrophy.  He had normal balance and 
satisfactory propulsion.  The only interference was some 
weakness of sensation.  He was able to walk without the 
assistance of another person.  No mechanical aids were used 
or needed.  He was able to leave his home at any time.  

The medical evidence does not demonstrate that the veteran's 
disabilities preclude him from performing the adult tasks of 
daily living, such as feeding, dressing, bathing or taking 
care of the wants of nature.  The preponderance of the 
evidence is against the claim for special monthly pension 
based on the need for aid and attendance.  38 C.F.R. § 3.352 
(2007).  


ORDER

Service connection for an acquired psychiatric disorder, 
including depression and PTSD is denied.  

Service connection for genital herpes is denied.  

Special monthly pension benefits based on the need for 
regular aid and attendance is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


